Case 4:18-cv-00341-ALM-CMC Document 15 Filed 11/26/18 Page 1 of 2 PageID #: 127



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  RYAN KAISER, on behalf of himself and               §
  others similarly-situated,                          §
                                                      §
                      Plaintiff,                      §
                                                      §    CIVIL ACTION NO. 4:18-cv-00341-ALM
  v.                                                  §
                                                      §
  REVIVAL    HOME     HEALTHCARE                      §
  SERVICES, INC. and SYLVESTER C.                     §
  UDEZE,                                              §
                                                      §
                     Defendants.                      §


                           PLAINTIFF’S REPLY IN SUPPORT OF
                        MOTION FOR CONDITIONAL CERTIFICATION

         Plaintiff, Ryan Kaiser, on behalf of himself and all others similarly situated, submits this

 reply in support of his First Stage Motion for Notice to Potential Plaintiffs & Conditional

 Certification (“Motion for Conditional Certification”) (Doc. 11).

         For the reasons articulated more fully in Plaintiff’s Response to Defendants’ Motion to

 Withdraw Admissions (Doc. 14), filed concurrently herewith and incorporated herein by reference,

 the Court should not allow Defendants to withdraw or amend their deemed admissions.

 Furthermore, because admissions are “conclusively established,” pursuant to Fed. R. Civ. P. 36(b),

 Defendants’ attempt to refute those admissions by pointing to contradictory denials in Defendants’

 Original Answer should be unavailing.

         Furthermore, Defendant’s allegation that Plaintiff “routinely had family members log him

 into Defendant’s time clock program when Plaintiff was not on the premises and/or was napping”

 is not supported by any evidence. Such bare (and baseless) allegations are not evidence.

 Additionally, assuming, arguendo, that Defendant’s allegation had any evidentiary value, it does


 Notice of Consent to Become Party Plaintiff                                                   Page 1
Case 4:18-cv-00341-ALM-CMC Document 15 Filed 11/26/18 Page 2 of 2 PageID #: 128



 not refute the existence of similarly situated employees. Even in their proposed amended response

 to Plaintiff’s Requests for Admission, attached as Exhibit A to Defendants’ Motion to Withdraw

 Admissions, Defendants would admit they employed other home health aides during the relevant

 period. See Doc. 12-1 at 3 (Request for Admission No. 7). And the combination of Defendants’

 proposed responses to Requests for Admission No. 15, 16, and 17 indicates that other home health

 aides worked overtime, as more fully explained in Plaintiff’s Response to Defendants’ Motion to

 Withdraw Admissions (Doc. 14). See id. at 4-5. Thus, the Court could conclude, even based on

 Defendants’ proposed amended response to Plaintiff’s Requests for Admission, that other similarly

 situated persons exist and should receive notice of this action.

          As set forth above, and in Plaintiff’s Motion for Conditional Certification, Plaintiff has met

 his burden of showing that similarly situated individuals exist that have not been notified about the

 present suit, and Plaintiff asks the Court to enforce the collective action provisions of the FLSA

 and grant Plaintiff’s Motion for Conditional Certification.

                                                       Respectfully Submitted:

                                                       By: /s/ Corinna Chandler
                                                                Corinna Chandler
                                                                Texas Bar No. 24061272
                                                                Chandler Law, P.C.
                                                                3419 Westminster #343G
                                                                Dallas, Texas 75205
                                                                972-342-8793
                                                                972-692-5220 (fax)
                                                                chandler@chandlerlawpc.com
                                                                ATTORNEY FOR PLAINTIFFS

                                       CERTIFICATE OF SERVICE

        I hereby certify that I have served or caused the foregoing to be served on all counsel of
 record via the Court’s CM/ECF system on this 26th day of November 2018.

                                                                        /s/ Corinna Chandler
                                                                        Corinna Chandler


 Plaintiff’s Reply in Support of Motion for Conditional Certification                             Page 2
